
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 49
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2009
			Mr. Larson of
			 Connecticut introduced the following joint resolution; which was
			 referred to the Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States concerning the election of the Members of the House of
		  Representatives.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.The House of Representatives shall be
				composed of Members chosen every fourth year by the people of the several
				States. Immediately after the first election, they shall be assembled and
				divided as equally as may be into two classes. The seats of the Representatives
				of the first class shall be vacated at the expiration of the second year and
				the second class at the expiration of the fourth year, so that one half may be
				chosen every second year.
					2.This article shall not be so construed as
				to affect the election or term of any Representative chosen before it becomes
				valid as part of the Constitution.
					3.This article shall apply to the 1st
				election of Representatives which occurs after ratification but no earlier than
				2012.
					4.The Congress shall have power to enforce
				this article by appropriate
				legislation.
					.
		
